217 F.3d 522 (7th Cir. 2000)
Robin Hoffmann,    Plaintiff-Appellant,v.PRIMEDIA Special Interest Publications, f/k/a  PJS Publications, Inc., a Foreign  Corporation,    Defendant-Appellee.
No. 99-3508
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 13, 2000Decided June 21, 2000Rehearing and Rehearing En BancDenied July 24, 2000.

Appeal from the United States District Court  for the Central District of Illinois, Peoria Division.  No. 98 C 1077--Michael M. Mihm, Judge.
Before Harlington Wood, Jr., Flaum, and Diane  P. Wood, Circuit Judges.
Flaum, Circuit Judge.


1
Plaintiff Robin  Hoffmann sued Primedia Special Interest  Publications ("Primedia") under the Age  Discrimination in Employment Act (ADEA),  29 U.S.C. sec. 621 et seq. The district  court granted the defendant's motion for  summary judgment and denied the  plaintiff's motion to alter or amend that  judgment. For the reasons stated herein, we affirm.

Background

2
Hoffmann was a Circulation Marketing  Manager at Primedia, responsible for  developing strategies to meet Primedia's  revenue and expense objectives and  forimproving performance of Primedia's  circulation department. In July 1997,  Steven Elzy became President of Primedia,  with the objective of turning around the  poor performance of the company. On  August 22, 1997, Hoffmann was discharged  on the instruction of Elzy. She was 42  years old at the time of her discharge.


3
Hoffmann brought an action against  Primedia under the ADEA, alleging that  she had been discharged because of her  age. Primedia contended that Elzy let  Hoffmann go because of her negative  attitude, and Primedia filed a motion for  summary judgment claiming that Hoffmann  failed to establish a prima facie case of  age discrimination. Among other things,  Primedia pointed to the fact that  Hoffmann's replacement was 39 years old--  only three years younger than Hoffmann.


4
On July 20, 1999, the district court  granted Primedia's motion for summary  judgment. The court found insufficient Hoffmann's direct evidence of age  discrimination. It then went on to reject  Hoffmann's attempt to shift the burden to  Primedia under a McDonnell Douglas  analysis, finding that Hoffmann failed to  make out a prima facie case because  Hoffmann was not replaced by someone  significantly younger. Hoffmann filed a  Rule 59(e) Motion to Alter or Amend  Judgment, which the district court  denied. Hoffmann now appeals.

Discussion

5
The ADEA prohibits an employer from,  among other things, discharging an  employee over 40 years old because of  that individual's age. 29 U.S.C. sec.sec.  623(a), 631(a). Rather than pressing a  claim based on direct evidence of  agediscrimination, at this stage Hoffmann  relies on the McDonnell Douglas burden-  shifting method of proof. See Reeves v.  Sanderson Plumbing Products, Inc., __ U.S.__,120 S.Ct. 2097, 2108-09. (U.S. June 12, 2000).  Under this method, to establish a prima  facie case of age discrimination under  the ADEA and thereby shift the burden to  the defendant to put forth a non-  discriminatory reason for the employment  action, Hoffman must show that: (1) she  was in the protected age group of persons  40 or older; (2) she was performing her  job satisfactorily; (3) she was  discharged; and (4) substantially younger  employees were treated more favorably.  See Cianci v. Pettibone Corp., 152 F.3d  723, 728 (7th Cir. 1999); Hartley v.  Wisconsin Bell, Inc., 124 F.3d 887, 892  (7th Cir. 1997). The district court found  that Hoffmann did not meet the fourth  requirement.


6
In contexts such as this, where a single  employee is let go and another individual  is hired instead, the fourth requirement  means showing that the discharged worker  was replaced with someone substantially  younger. See Richter v. Hook-SupeRx,  Inc., 142 F.3d 1024, 1028 (7th Cir. 1998)  ("a plaintiff must show that she was  replaced by someone 'substantially  younger,' although not necessarily  outside the protected class") (citations  omitted). This rule stems from the simple  premise, articulated recently by the  Supreme Court, that "an inference [of age  discrimination] cannot be drawn from the  replacement of one worker with another  worker insignificantly younger." O'Connor  v. Consolidated Coin Caterers Corp., 517  U.S. 308, 313 (1996). Contrary to the  assertions of Hoffmann's counsel that  this rule has not been applied to  situations like Hoffmann's, this Court  has specifically instructed that:


7
In situations involving the simple  termination of a single employee,  normally the employee must establish that  the employer sought a younger replacement  for him. . . . [A]n employer who  discharges a protectedemployee and either  hires or retains younger employees "to  fill positions for which the older  employee was qualified" bears the burden  of explaining its actions. The younger  employees "need not be outside  theprotected class, i.e., under the age  of forty," but they should be  substantially--i.e., at least ten years--  younger than the terminated employee.


8
Miller v. Borden, Inc., 168 F.3d 308, 313  (7th Cir. 1999) (citations omitted).


9
As this statement of the prima facie  burden for cases such as this makes  clear, "we consider a ten-year difference  in ages (between the plaintiff and her  replacement) to be presumptively  'substantial' under O'Connor," Hartley,  124 F.3d at 893, and conversely consider  a difference of less than ten years  presumptively insubstantial. See id.  (holding that a six-to-seven year age  difference was insufficient); see also  Richter, 142 F.3d at 1029 (holding that  the seven-year age difference between a  52-year-old and 45-year-old replacement  was a presumptively insubstantial gap).  There may be situations where a  difference of less than ten years is  substantial, and we have also previously  made clear that "[i]n cases where the  disparity is less, the plaintiff still  may present a triable claim if she  directs the court to evidence that her  employer considered her age to be  significant." Hartley, 124 F.3d at 893.  Hoffmann, however, presents no such  evidence to overcome the presumption.1


10
Based on the record in this case, the  three-year age difference between  Hoffmann and her replacement fails the  fourth requirement of a McDonnell Douglas  showing under the ADEA. We agree with the  district court that there is no evidence  from which a reasonable inference may be  drawn that age was the determinative  factor in the decision to let her go. See  Reeves v. Sanderson Plumbing Products,  Inc., __U.S.__, 120 S.Ct. 2097, 2105-06. (U.S. June  12, 2000); Richter, 142 F.3d at 1027 ("To  succeed in an ADEA claim, a plaintiff  must establish that he would not have  received adverse treatment but for his  employer's motive to discriminate on the  basis of his age."). Because Hoffmann has  failed to make out a prima facie case of  age discrimination, we need not proceed  further. See Cianci, 152 F.3d at 728.

Conclusion

11
For the reasons stated herein, we AFFIRM  the decision of the district court.



Notes:


1
 Hoffmann argues that the district court failed to  give credence to "statistical evidence" she had  submitted to the district court in an attempt to  show that Primedia employees under the age of 40  were systematically treated better than those  over 40. In its order granting summary judgment  in favor of Primedia, the court stated that this  proffer was insufficient to create a disputed  issue of material fact because Hoffmann failed to  identify any baseline against which her figures  should be measured. Hoffmann subsequently filed  a Rule 59(e) Motion to Alter or Amend Judgment,  which the district court denied, concluding that  "there is absolutely no way that a reasonable  trier of fact could conclude that Hoffmann's  'statistical evidence' indicated intentional  discrimination on the part of Primedia." We agree  that not only do Hoffmann's figures fail to raise  the inference that workers over 40 are  discriminated against at Primedia, but they fail  to overcome the contrary presumption--created by  the fact that her replacement was almost the same  age--that age had nothing to do with Primedia's  actions.